Exhibit 10.2

 

INTELLECTUAL PROPERTY PLEDGE AGREEMENT

 

THIS INTELLECTUAL PROPERTY PLEDGE AGREEMENT (this “Agreement”) is entered into
on this 3rd day of March, 2020 by and between DASAN Networks, Inc. (the
“Pledgee” or the “Lender”) and DASAN Network Solutions, Inc. (the “Pledgor” or
the “Borrower”).

 

RECITALS

 

WHEREAS the Pledgor and the Pledgee have entered into a loan agreement dated
March 3, 2020 (the “Loan Agreement”), the Pledgor is to enter into this
Agreement with the Pledgee for the purpose of securing its obligations under the
Loan Agreement

 

Section 1.  Purpose of this Agreement

The purpose of this Agreement is to set forth the terms and conditions of the
pledge of the Pledgor’s interest in the intellectual property under Section 7
Clause 4 of the Loan Agreement.

 

Section 2.  Definitions

 

Unless otherwise provided herein, the following terms are used in this Agreement
with the respective meanings ascribed to such terms below. Any term used herein
without definition shall have the meaning assigned to such term in the Loan
Agreement.  

 

“Secured Obligations” means Borrower’s obligations towards the Lender under the
Loan Agreement, including the obligation to repay the principal amount of the
Loan, now owing or later arising.

 

Section 3.  Establishment of Pledge

For the purpose of securing the Secured Obligations under the Loan Agreement,
the Pledgor pledges and grants a security interest in, assigns, transfers and
delivers unto the Pledgee and assigns its interest in the intellectual property
detailed in Appendix I hereto (hereinafter, the

1

 

--------------------------------------------------------------------------------

“Collateral”) of which the Pledgor is the owner. The maximum amount of the
Secured Obligations to be secured by the pledge shall be 43,300,000,000 KRW;
provided, that this Agreement will take effect from the date that the pledge
currently existing on the Collateral as of the date of this Agreement is
released, which release shall be effected within 15 days of the Drawdown Date
(as defined in the Loan Agreement).

 

Section 4.  Registration of Pledge

Immediately upon this Agreement taking effect, the Pledgor shall take all steps
to register this pledge on the registry maintained by the Korea Intellectual
Property Office and submit documentary evidence of such registration to the
Pledgee.

 

Section 5.   Real Subrogation

(1)

Even prior to the Secured Obligations becoming due, in the event that any
compensation or payment for licensing of the Collateral is received, the Pledgee
may apply that amount to repayment of the Secured Obligations.

(2)

The Pledgor shall promptly provide all assistance necessary for the Pledgee to
exercise its rights under paragraph (1) above when so requested by the
Pledgee.  

(3)

The Pledgor shall notify the Pledgee immediately upon receipt of any asset over
which the Pledgee may exercise its rights under paragraph (1) above.  

 

Section 6.  Notification

Upon becoming aware of any third party claims of nullification against all or a
portion of the Collateral, the Pledgor will promptly provide notice to the
Pledgee.

 

Section 7.  Enforcement

If the Secured Obligations must be performed as the Loan has become due or due
to the occurrence of an Event of Default under the Loan Agreement, the Pledgee
may enforce its rights hereunder in accordance with the Civil Execution Act.

 

Section 8.   Others

2

 

--------------------------------------------------------------------------------

 

 

(1)

The Pledgor shall bear all expenses in relation to this Agreement, all expenses
incurred by the Pledgee in connection with the exercise, protection or
enforcement of the Pledgee’s rights and remedies, and all the expenses deemed
similar to the abovementioned expenses.

 

(2)

This Agreement shall be separate from, and in addition to any other guaranty or
security provided, or to be provided, by the Pledgor or the Share Pledgor to
secure the Secured Obligations.

 

(3)

This Agreement shall be construed in accordance with the laws of the Republic of
Korea.  The Seoul Central District Court in Seoul, Korea shall have exclusive
jurisdiction as the competent court of the first instance to hear, settle,
and/or determine any disputes which may arise between the Parties out of or in
relation to or in connection with the Agreement.

 

(4)

Any provision of this Agreement which is prohibited or unenforceable under the
laws applicable hereto shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or unenforceability of such provision.

 

(Remainder intentionally left blank; signature pages to follow)

 



3

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

PLEDGEEDASAN NETWORKS, INC.

    

/s/ Min Woo Nam

Name : Min Woo Nam
Title : Representative Director

 

 

 

 

 

PLEDGORDASAN NETWORK SOLUTIONS, INC.

    

/s/ Deuk Yeon Won

Name : Deuk Yeon Won
Title : Representative Director

 

 

 

4

 

--------------------------------------------------------------------------------

Appendix

 

List of Intellectual Property

 

No

Application No

Application date

Registration No

Registration date

Title

Inventor

Applicant/ Obligee

1

10-2000-0065418

2000.11.04

0459951

2004.11.25

Method and apparatus of server load balancing using MAC address translation

Yoon, Jeong-gu

Dasan Networks Inc
Dasan Network Solutions, Inc

2

10-2000-0066267

2000.11.08

0456164

2004.10.29

method and apparatus of distributing IP addresses to the clients in DHCP system

Lee, Seung-dong

Dasan Networks Inc
Dasan Network Solutions, Inc

3

10-2000-0067261

2000.11.13

0458986

2004.11.19

Method and apparatus of Digital Subscriber Line Access Multiplexer using IP
addresses

Nam, Min-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

4

10-2001-0032601

2001.06.11

10-0378522

2003.03.19

Apparatus for securing of Network

Nam, Min-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

5

10-2001-0032600

2001.06.11

10-0379130

2003.03.26

Apparatus for wireless telecommunication

Nam, Min-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

6

10-2003-0025230

2003.04.21

10-0539163

2005.12.21

Network Equipment with traffic control facility

Shin, Dong-chul

Dasan Networks Inc
Dasan Network Solutions, Inc

7

10-2007-0050946

2007.05.25

10-0885809

2009.02.20.

AN OPTICAL ETHERNET APPARATUS HAVING A REMOTE CONTROL

Lee, Jae-hyung, Lee, Won-shik

Dasan Networks Inc
Dasan Network Solutions, Inc

8

10-2007-0050947

2007.05.25

10-0887927

2009.03.03

OPTICAL NETWORK TERMINAL HAVING A SELF DIAGNOSIS

Lee, Jae-hyung, Lee, Won-shik

Dasan Networks Inc
Dasan Network Solutions, Inc

9

10-2007-0056771

2007.06.11

10-0906603

2009.07.01

Power providing apparatus with the ability of settling a moment power failure
problem

Lee, Jae-hyung, Lee, Won-shik, Cho, Jae-bok

Dasan Networks Inc
Dasan Network Solutions, Inc

10

10-2007-0071353

2007.07.16

10-0888398

2009.03.05

SYSTEM FOR A OPERATING PACKET DATA COMMUNICATION NETWORK

Lee, Jae-hyung, Lee, Won-shik

Dasan Networks Inc
Dasan Network Solutions, Inc

11

10-2007-0077961

2007.08.03

10-0891288

2009.03.24

method and apparatus for avoiding allocation of duplicate IP address

Seo, Ju-yeon

Dasan Networks Inc
Dasan Network Solutions, Inc

12

10-2007-0080811

2007.08.10

10-0914635

2009.08.24

OPTICAL LINE TERMINATION

Moon, Sang-chul, Lee, Ho-shin, Lee, Jae-hyung

Dasan Networks Inc
Dasan Network Solutions, Inc

13

10-2007-0080808

2007.08.10

10-0883575

2009.02.06

static routing method and packet routing apparatus implementing the same method

Baek, Seong-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

5

 

--------------------------------------------------------------------------------

14

10-2007-0086067

2007.08.27

10-0914665

2009.08.24

apparatus for optical line terminal and apparatus for optical network terminal

Moon, Sang-chul, Lee, Ho-shin, Lee, Jae-hyung, Ahn, Hyun-il

Dasan Networks Inc
Dasan Network Solutions, Inc

15

10-2007-0086292

2007.08.27

10-0915317

2009.08.27

Optical Network Unit and Power control method for it's optical transceiver

Lee, Jae-hyung, , Lee, Ho-shin, Moon, Sang-chul, Lee, Byeong-chan

Dasan Networks Inc
Dasan Network Solutions, Inc

16

10-2007-0086291

2007.08.27

10-0912019

2009.08.06

APPARATUS FOR SWITCHING DUPLICATE PATH IN FIBER OPTIC TELECOMMUNICATION SYSTEM

Han, Seo-ho

Dasan Networks Inc
Dasan Network Solutions, Inc

17

10-2007-0087852

2007.08.30

10-0919256

2009.09.21

apparatus for having layer 3 switching function and network apparatus for having
switching function

Lee, Kwang-hee

Dasan Networks Inc
Dasan Network Solutions, Inc

18

10-2007-0087846

2007.08.30

10-0890354

2009.03.18

apparatus for managing forwarding table for layer 3 switching and algorithm for
managing forwarding table

Lee, Kwang-hee

Dasan Networks Inc
Dasan Network Solutions, Inc

19

10-2007-0089167

2007.09.03

10-0925678

2009.11.02

apparatus for optical line terminal and apparatus for optical network terminal

Lee, Jae-hyung,, Moon, Sang-chul Lee, Ho-shin

Dasan Networks Inc
Dasan Network Solutions, Inc

20

10-2007-0090017

2007.09.05

10-0904160

2009.06.16

APPARATUS FOR PROTECTING BATTERY IN COMMUNICATION SYSTEM

Choi, Seong-wook

Dasan Networks Inc
Dasan Network Solutions, Inc

21

10-2007-0098711

2007.10.01

10-0941118

2010.02.01

apparatus having layer 3 switching function

Lee, Seung-dong

Dasan Networks Inc
Dasan Network Solutions, Inc

22

10-2007-0104757

2007.10.17

10-0901347

2009.06.01

Set Top Box and Multimedia contents service server had a function of dual
looking and listening

Kim, Young-dong

Dasan Networks Inc
Dasan Network Solutions, Inc

23

10-2007-0106022

2007.10.22

10-0946162

2010.03.02

server for Dynamic Host Configuration Protocol

Nam, Gyeong-wan

Dasan Networks Inc
Dasan Network Solutions, Inc

24

10-2007-0106016

2007.10.22

10-0942719

2010.02.09

apparatus having Dynamic Host Configuration Protocol - Snooping function

Choi, Mi-ji

Dasan Networks Inc
Dasan Network Solutions, Inc

25

10-2007-0106021

2007.10.22

10-0958283

2010.05.10

apparatus having Dynamic Host Configuration Protocol - Snooping function

Shin, Hyeon-jae

Dasan Networks Inc
Dasan Network Solutions, Inc

26

10-2007-0109921

2007.10.31

10-0969816

2010.07.06

network apparatus for coping with disorder

Park, Gwang-hyeon, Lee,Seung-ho, Kim,Dong-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

27

10-2007-0118892

2007.11.21

10-0953510

2010.04.12

apparatus having function for managing restart information

Lee,Jong-guk

Dasan Networks Inc
Dasan Network Solutions, Inc

28

10-2008-0015714

2008.02.21

10-0914256

2009.08.20

network terminal apparatus for IP TV service

Nam, Gyeong-wan

Dasan Networks Inc
Dasan Network Solutions, Inc

29

10-2008-0026755

2008.03.24

10-0958803

2010.05.12

Jitter buffering apparatus and method thereof

Lee, Seung-dong

Dasan Networks Inc
Dasan Network Solutions, Inc

30

10-2008-0029688

2008.03.31

10-0947759

2010.03.09

MALFUNCTION DETECTION APPARATUS AND MULTI-BOARD SYSTEM USING THE SAME

Lee,Jeong-woo, Bae,Chul-min

Dasan Networks Inc
Dasan Network Solutions, Inc

6

 

--------------------------------------------------------------------------------

31

10-2008-0031442

2008.04.04

10-0938576

2010.01.18

network apparatus

Choi, Seong-wook

Dasan Networks Inc
Dasan Network Solutions, Inc

32

10-2008-0040000

2008.04.29

10-0929132

2009.11.23

Communication error processing apparatus and method for a subscriber's equipment
on Passive Optical Network based on L3/L2 network

Ahn, Hyun-il

Dasan Networks Inc
Dasan Network Solutions, Inc

33

10-2008-0041242

2008.05.02

10-0976446

2010.08.11

METHOD OF MANAGING MENU STRUCTURE ADAPTIVELY IN INTERNET TELEVISION BROADCASTING

Choi, Bo-gyeong

Dasan Networks Inc
Dasan Network Solutions, Inc

34

10-2008-0049725

2008.05.28

10-0952875

2010.04.07

OPTICAL NETWORK UNIT

Moon, Sang-chul,

Dasan Networks Inc
Dasan Network Solutions, Inc

35

10-2008-0049826

2008.05.28

10-0988498

2010.10.12

network terminal apparatus

Nam, Gyeong-wan

Dasan Networks Inc
Dasan Network Solutions, Inc

36

10-2008-0058743

2008.06.23

10-0971092

2010.07.13

apparatus for Internet Group Management Protocol Proxy

Nam, Gyeong-wan

Dasan Networks Inc
Dasan Network Solutions, Inc

37

10-2008-0062628

2008.06.30

10-0975018

2010.08.04

apparatus for Internet Group Management Protocol Proxy

Shin,Hyeon-jae

Dasan Networks Inc
Dasan Network Solutions, Inc

38

10-2008-0074103

2008.07.29

10-0982907

2010.09.13

Optical Network Device and monitoring method thereof

Jeon,Chang-seob

Dasan Networks Inc
Dasan Network Solutions, Inc

39

10-2008-0077335

2008.08.07

10-0986977

2010.10.05

network apparatus for preventing from port mis-connection

Lee,Bo-gil, Lee,Pil-shin

Dasan Networks Inc
Dasan Network Solutions, Inc

40

10-2008-0080306

2008.08.18

10-0990634

2010.10.22

operating method for IPTV receiver

Park,Jong-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

41

10-2008-0080829

2008.08.19

10-0959834

2010.05.18

Network end apparatus and data processing method

Lee,Bo-gil

Dasan Networks Inc
Dasan Network Solutions, Inc

42

10-2008-0088185

2008.09.08

10-0970367

2010.07.08

operating method for residential gateway

Kim,Tae-hoon

Dasan Networks Inc
Dasan Network Solutions, Inc

43

10-2008-0088276

2008.09.08

10-0977399

2010.08.17

Method and apparatus of processing DHCP packet in dynamic IP address allocation
for reducing network load

Park,Jong-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

44

10-2008-0093243

2008.09.23

10-0983222

2010.09.14

Method for providing a content data, method for receiving a content data and
system for providing a content data

Kim,Tae-hoon, Lee,Dong-hun

Dasan Networks Inc
Dasan Network Solutions, Inc

45

10-2008-0095957

2008.09.30

10-0994356

2010.11.09

Communication system and method

Jeon,Chang-seob

Dasan Networks Inc
Dasan Network Solutions, Inc

46

10-2008-0106619

2008.10.29

10-0984633

2010.09.27

IPTV receiver and operating method for IPTV receiver

Lee,Dong-hun, Lee,Ho-jeong

Dasan Networks Inc
Dasan Network Solutions, Inc

47

10-2008-0120446

2008.12.01

10-0992798

2010.11.02

apparatus for optical network terminal

Lee,Bo-gil

Dasan Networks Inc
Dasan Network Solutions, Inc

7

 

--------------------------------------------------------------------------------

48

10-2008-0128985

2008.12.18

10-1056030

2011.08.04

apparatus for Internet Group Management Protocol Proxy

Park,Jong-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

49

10-2009-0040332

2009.05.08

10-1021151

2011.03.03

METHOD AND APPARATUS FOR MANAGING NOS INSTALLED TO NETWORK DEVICE

Baek, Seong-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

50

10-2009-0040900

2009.05.11

10-1063162

2011.09.01

REMOTE CONTROL UNIT AND DATA FILE REPRODUCTION SYSTEM USING REMOTE CONTROL UNIT

Song,Min-chul

Dasan Networks Inc
Dasan Network Solutions, Inc

51

10-2009-0092298

2009.09.29

10-1088630

2011.11.25

OPTICAL NETWORK TERMINAL AND METHOD FOR DETECTING ROGUE OPTICAL NETWORK TERMINAL

Na,Yu-shik,

Dasan Networks Inc
Dasan Network Solutions, Inc

52

10-2009-0095557

2009.10.08

10-1089555

2011.11.29

Optical Line Termination, Optical Network Terminal and Passive Optical Network

Yoo,Seong-hun, Lee,Tae-san

Dasan Networks Inc
Dasan Network Solutions, Inc

53

10-2010-0024734

2010.03.19

10-1113376

2012.02.01

SET TOP BOX, MOBILE TERMINAL AND METHOD FOR AUTHENTICATING SET TOP BOX

Kim,Gi-chul

Dasan Networks Inc
Dasan Network Solutions, Inc

54

10-2010-0044507

2010.05.12

10-1091568

2011.12.02

OPTICAL COMMUNICATION APPARTUS, OPTICAL TRANSCEIVER PLACED IN OPTICAL
COMMUNICATION APPARTUS AND METHOD TO CONTROL OPTICAL TRANSMISSION IN OPTICAL
COMMUNICATION APPARTUS

Lee,Bo-gil

Dasan Networks Inc
Dasan Network Solutions, Inc

55

10-2010-0058548

2010.06.21

10-1055163

2011.08.02

APPARATUS FOR ETHERNET SWITCH OF USING VARIOUS PHY CHIP

Kim,Seung-gyeong

Dasan Networks Inc
Dasan Network Solutions, Inc

56

10-2010-0059651

2010.06.23

10-1106458

2012.01.10

Apparatus for optical module of ONU

Park,Geon-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

57

10-2010-0060787

2010.06.25

10-1048273

2011.07.05

Clock selection method for a lower level apparatus below an Optical Network
Terminal of the Passive Optical Network

Bae,Chul-min

Dasan Networks Inc
Dasan Network Solutions, Inc

58

10-2010-0098167

2010.10.08

10-1104626

2012.01.04

METHOD AND APPARATUS FOR SERCHING MANAGED OBJECT IN SIMPLE NETWORK MANAGEMENT
PROTOCOL

Han il

Dasan Networks Inc
Dasan Network Solutions, Inc

59

10-2010-0100154

2010.10.14

10-1106036

2012.01.09

MANAGEMENT METHOD AND APPARATUS OF ONT FOR PON

Lee,Bo-gil Na,Yu-shik

Dasan Networks Inc
Dasan Network Solutions, Inc

60

10-2011-0009628

2011.01.31

10-1212448

2012.12.10

Virtual group Managing device for providing Electronic Program Guide for prefer
broadcast channels to user

Park,Mi-sun

Dasan Networks Inc
Dasan Network Solutions, Inc

61

10-2011-0035240

2011.04.15

10-1176798

2012.08.20

METHOD FOR CLOCK SYNCHRONIZATION BETWEEN SLAVE AND MASTER

Song,Min-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

62

10-2011-0117187

2011.11.10

10-1266371

2013.05.15

OPTICAL NETWORK TERMINAL AND METHOD FOR CONFIGURING DUAL OPTICAL NETWORK USING
THE OPTICAL NETWORK TERMINAL

Yoon,Sang-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

63

10-2011-0119804

2011.11.16

10-1265044

2013.05.10

FLOW BASED QoS SUPPORTING APPARATUS IN DiffServ

Lee,Kwang-hee

Dasan Networks Inc
Dasan Network Solutions, Inc

64

10-2012-0007849  

2012.01.26

10-1339682

2013.12.04

INTELLIGENT ASSOCIATION BLOCKING BAND STEERING METHOD AND SYSTEM THEREOF

Kim,Yeon-gyeong

Dasan Networks Inc
Dasan Network Solutions, Inc

8

 

--------------------------------------------------------------------------------

65

10-2012-0011849

2012.02.06

10-1276077

2013.06.12

AP DESIGN SYSTEM FOR ACCESS MANAGEMENT MULTIPLE STATION, AND METHOD FOR ACCESS
MANAGEMENT OF MULTIPLE STATION AP

Kang,Shin-soek

Dasan Networks Inc
Dasan Network Solutions, Inc

66

10-2012-0012634

2012.02.08

10-1335306

2013.11.26

SYSTEM AND METHOD FOR SETTING NAT DHCP IP OF PLURAL TERMINAL IN AP

Lee,Sang-soo

Dasan Networks Inc
Dasan Network Solutions, Inc

67

10-2012-0025752

2012.03.13

10-1323128

2013.10.23

APPARATUS AND METHOD OF TIME SYNCHRONIZATION BY AUTOMATICLLY CONTROLLING SENDING
MESSAGE COUNT OF MASTER

Park,Geon-woo, Moon, Sang-chul,

Dasan Networks Inc
Dasan Network Solutions, Inc

68

10-2012-0030696

2012.03.26

10-1318156

2013.10.08

METHOD FOR PROTECTION SWITCHING IN ETHERNET RING NETWORK

Shin, Dong-chul

Dasan Networks Inc
Dasan Network Solutions, Inc

69

10-2012-0030697

2012.03.26

10-1361502

2014.02.05

APPARATUS FOR ETHERNET SWITCH

Lee, Byeong-chan

Dasan Networks Inc
Dasan Network Solutions, Inc

70

10-2012-0053443

2012.05.21

10-1353384

2014.01.14

A Network Load Reduction Method Using CCM

Shin, Dong-chul

Dasan Networks Inc
Dasan Network Solutions, Inc

71

10-2012-0060546

2012.06.05

10-1407271

2014.06.09

Duplex network system

Song,Young-ha

Dasan Networks Inc
Dasan Network Solutions, Inc

72

10-2012-0117441

2012.10.22

10-1440271

2014.09.04

METHOD AND SYSTEM FOR PROCESSING PACKET

Lee, Seung-dong,

Song,Young-ha

Dasan Networks Inc
Dasan Network Solutions, Inc

73

10-2013-0008196

2013.01.24

10-1505810

2015.03.19

Phone terminal having two or more settlement scenarios

Lee,Geun-seok

Dasan Networks Inc
Dasan Network Solutions, Inc

74

10-2013-0008195

2013.01.24

10-1542474

2015.07.31

VoIP terminal having a function of credit card settlement, settlement processing
system using a VoIP terminal and settlement processing method using a VoIP
terminal

Jeon,Byeong-guk

Dasan Networks Inc
Dasan Network Solutions, Inc

75

10-2013-0015516

2013.02.13

10-1533223

2015.06.26

Content sale system

Kim,Jin-hee

Dasan Networks Inc
Dasan Network Solutions, Inc

76

10-2013-0018181

2013.02.20

10-1446013

2014.09.24

Settlement processing system and method using a VoIP terminal

Lee,Geun-ho

Dasan Networks Inc
Dasan Network Solutions, Inc

77

10-2013-0065930

2013.06.10

10-1456140

2014.10.23

DETERMINING METHOD FOR PACKET FLOW IN VLAN AND VLAN SYSTEM USING ENERGY SAVING
FLOW

Lee,Sang-san

Dasan Networks Inc
Dasan Network Solutions, Inc

78

10-2013-0140130

2013.11.18

10-1607077

2016.03.23

Wireless communication apparatus having a function of noise suppression

Lee,Min-ho
Lee, Seung-dong,

Dasan Networks Inc
Dasan Network Solutions, Inc

79

10-2014-0005707

2014.01.16

10-1536555

2015.07.08

Network switch with address configuration function of terminals

Park,Jae-sang

Lee, Seung-dong,

Dasan Networks Inc
Dasan Network Solutions, Inc

80

10-2014-0015676

2014.02.11

10-1536902

2015.07.09

Subscriber''s line open management system for optical network

Lee,Jeong-chan

Dasan Networks Inc
Dasan Network Solutions, Inc

9

 

--------------------------------------------------------------------------------

81

10-2014-0042586

2014.04.09

10-1586624

2016.01.13

Optical line terminal and time synchronization method in the optical line
terminal

Moon, Sang-chul,
Lee, Seung-dong,

Dasan Networks Inc
Dasan Network Solutions, Inc

82

10-2014-0131733

2014.09.30

10-1588176

2016.01.19

Firmware upgrade system

Ham,Dae-hoon

Dasan Networks Inc
Dasan Network Solutions, Inc

83

10-2014-0141039

2014.10.17

10-1627082

2016.05.30

Communication relay system

Ham,Dae-hoon

Dasan Networks Inc
Dasan Network Solutions, Inc

84

10-2014-0145503

2014.10.24

10-1589011

2016.01.21

Passive Optical Network system for improving impossibility of communication by
flooding and improving method for impossibility of communication by flooding
thereof

Cho,Won-hyeong

Dasan Networks Inc
Dasan Network Solutions, Inc

85

10-2014-0181673

2014.12.16

10-1712370 　

2017.02.27

Ethernet device and system for supporting error packet analysis

Lee,Min-ho

Dasan Networks Inc
Dasan Network Solutions, Inc

86

10-2015-0036085

2015.03.16

10-1699218

2017.01.18

Wireless ad-hoc network system able to transmit power

Lee,Sang-jo

Dasan Networks Inc
Dasan Network Solutions, Inc

87

10-2015-0041686

2015.03.25

10-1685892

2016.12.07

Virtual device network system

Lee,Seung-ho/ Lee/

Chang-geun

Dasan Networks Inc
Dasan Network Solutions, Inc

88

10-2015-0053384

2015.04.15

10-1742951

2017.05.29

Network switch with MAC/IP assignment protocol

Lee,Min-ho /Kim,Bo-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

89

10-2015-0137837

2015.09.30

10-1697059

2017.01.11

Time synchronization method for Telecommunication Network

Lee, Seung-dong, Kim,Dong-woo, Moon, Sang-chul, Cho,Hee-seong, Kim,Bo-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

90

10-2016-0041422

2016.04.05

10-1828234

2018.02.06

Electronic Control Unit

Kim,Bo-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

91

10-2016-0062291

2016.05.20

10-1789022

2017.10.17

WiFi node in a car and WiFi connecting method thereof

Kim,Bo-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

92

10-2016-0117563

2016.09.12

10-1833894

2018.02.23

Time synchronization method for PON Network

Lee, Seung-dong,, , Kim,Dong-woo, Moon, Sang-chul,, Kim,Jin-ho

Dasan Network Solutions, Inc

93

10-2017-0071828

2017.06.08

10-1783593

2017.09.26

Optical Ethernet apparatus

Moon, Sang-chul,/ Lee, Byeong-chan

Dasan Networks Inc
Dasan Network Solutions, Inc

 

 

 

10

 

--------------------------------------------------------------------------------

Trade Mark Right List

 

No

Origin

Application No

(Application date)

 

Registration No

(Registration date)

Emblem

Type

Remark

　

Applicant

1

Republic of Korea

40-2018-0008477
(2018.01.18)

40-1410780
(2018.10.26)

[gemxveegrg52000001.jpg]

Trade Mark

제09류

OTT set-top box, TV set-top box, IPTV set-top box, IP router, Broad Network
router, switch router, Network router, wireless tele-communication devices
(router), computer-networking hub/switch and router, wireless AP, wireless LAN
AP, optical network, network control devices, data-transmitting network,
communication network, home-network devices, set-top box, smart set-top box,
digital set-top box for satellite broadcasting, network management server

Dasan Network Solutions, Inc

 

 

11

 